                  IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

                                 CASE No. 1:15-CV-559

THE CITY OF GREENSBORO, LEWIS                  )
A. BRANDON III, JOYCE JOHNSON,                 )
NELSON JOHNSON, RICHARD ALAN                   )
KORITZ, SANDRA SELF KORITZ, AND                )
CHARLI MAE SYKES,                              )
                                               )
                 Plaintiffs,                   )
                                               )        JOINT STATUS REPORT
       v.                                      )
                                               )
GUILFORD COUNTY BOARD OF                       )
ELECTIONS,                                     )
                                               )
                 Defendant.                    )
                                               )


       The Individual Plaintiffs and Defendant Guilford County Board of Elections

jointly and respectfully submit this status report pursuant to the Order of 2 August 2019

(Dkt. 180). As a result of ongoing negotiations, the parties have reached an agreement in

principle to resolve their dispute regarding the Individual Plaintiffs’ request for an award

of attorneys’ fees and costs. This agreement is subject to funding approval from the

Guilford County Board of Commissioners. The parties propose that the Court allow them

60 days to complete this process. If this proposal is satisfactory to the Court, then within

60 days, Individual Plaintiffs will file a voluntary dismissal with prejudice of all

remaining issues in this case, to wit: those issues raised in their Bill of Costs (Dkt. 146)

and Motion for Attorneys’ Fees, Expert Fees, and Litigation Expenses (Dkt. 147). In the

event the process has not been completed so that a dismissal can be filed within 60 days,




     Case 1:15-cv-00559-CCE-JLW Document 181 Filed 09/12/19 Page 1 of 4
the parties will submit a further status report by the deadline. The parties appreciate the

Court’s patience during the negotiation process, and will provide any additional

information that the Court may request in connection with its consideration of this status

report and the parties’ proposal.

        This the 12th day of September, 2019.

                                                /s/ Stephen M. Russell, Jr.
                                                Alan W. Duncan
                                                N.C. State Bar No. 8736
                                                Stephen M. Russell, Jr.
                                                N.C. State Bar No. 35552
                                                Mullins Duncan Harrell & Russell PLLC
                                                300 N. Greene St., Suite 2000
                                                Greensboro, NC 27401
                                                Phone: 336-645-3320
                                                Fax: 336-645-3330
                                                aduncan@mullinsduncan.com
                                                srussell@mullinsduncan.com
                                                Counsel for Defendant

                                                /s/ J. Mark Payne
                                                J. Mark Payne (N.C.S.B. No. 11046)
                                                Guilford County Attorney
                                                301 W. Market Street
                                                P.O. Box 3427
                                                Greensboro, NC 27402-3427
                                                Phone: 336-641-3852
                                                Fax: 336-641-3642
                                                mpayne@co.guilford.nc.us
                                                Counsel for Defendant




                                            2

     Case 1:15-cv-00559-CCE-JLW Document 181 Filed 09/12/19 Page 2 of 4
                                    /s/ Allison J. Riggs
                                    Allison J. Rigs
                                    N.C. State Bar No. 40028
                                    allison@southerncoalition.org
                                    Jeffrey Loperfido
                                    N.C. State Bar No. 52939
                                    jeffloperfido@scsj.org
                                    Southern Coalition for Social Justice
                                    1415 W. Highway 54, Suite 101
                                    Durham, NC 27707
                                    Phone: 919-323-3380
                                    Counsel for Individual Plaintiffs




                                3

Case 1:15-cv-00559-CCE-JLW Document 181 Filed 09/12/19 Page 3 of 4
                              CERTIFICATE OF SERVICE

      The undersigned hereby certifies that a copy of the foregoing document was
electronically filed via the Court’s ECF system, which will provide notice of filing to
counsel of record.
        This the 12th day of September, 2019.

                                                /s/ Stephen M. Russell, Jr.
                                                Stephen M. Russell, Jr.




                                          4

     Case 1:15-cv-00559-CCE-JLW Document 181 Filed 09/12/19 Page 4 of 4
